UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 99-50249
                               A-98-CA-392-JN


                AUSTIN TRAFFIC SIGNAL CONSTRUCTION, CO.,
         doing business as ATS Electrical Contracts; FRED SHIN,

                                                     Plaintiffs-Appellants,

                                      v.

                        SVERDRUP FACILITIES, INC.,

                                                        Defendant-Appellee.


              Appeal from the United States District Court
                    for the Western District of Texas


                             December 13, 1999
Before JONES, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

             The court has carefully considered the appeal of Austin

Traffic Signal in light of the briefs, arguments of counsel and

pertinent portions of the record.            Having done so, we find no

reversible error of fact or law in the district court’s grant of

summary judgment.

             Appellant’s claim for negligent misrepresentation fails

in light of Federal Land Bank Ass’n of Tyler v. Sloane, 825 S.W.2d




     *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
439 (Tx. 1991).     Because Sverdrup had free rein as a consultant to

AISD to recommend an electrical contractor, and because AISD could

accept the bid of whomever it chose or could have rejected any and

all bids, and because appellant was well aware of these facts, the

appellant   could   not   justifiably   rely   upon   representations   or

omissions concerning the status of the bidding process.

            With regard to appellant’s claims for defamation and

tortious interference with contractual relations, the district

court’s opinion is correct and dispositive of these issues.

            The judgment of the district court is AFFIRMED.




                                   2